United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-4002
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Tamara Townsend,                       *     [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: May 13, 2003

                                 Filed: June 20, 2003
                                  ___________

Before WOLLMAN and BEAM, Circuit Judges, and NANGLE,1 District Judge.
                          ___________

PER CURIAM.

      Tamara Townsend pled guilty to one count of bank fraud, a violation of 18
U.S.C. § 1344, for which the district court2 sentenced her to twenty-four months’
imprisonment. Townsend appeals the sentence, contending that the district court



      1
       The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
      2
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
erred by applying a two-level sentence enhancement pursuant to U.S.S.G. §
2B1.1(b)(9)(C)(i). We affirm.

        Section 2B.1.1(b)(9)(C)(i) of the United States Sentencing Guidelines
authorizes a two-level increase in a defendant’s base offense level in cases in which
the defendant has transferred or used any means of identification without
authorization unlawfully to produce or obtain any other means of identification.
U.S.S.G. § 2B1.1(b)(9)(C)(i). In this case, Townsend stole a checkbook from a
colleague’s purse and copied personal identifying information from the colleague’s
driver’s licence. Using the stolen information, Townsend opened credit accounts at
businesses in and around Little Rock, Arkansas, from which she purchased
merchandise. Townsend also stole identifying information from a second colleague,
including a debit card number. She used this information to purchase merchandise
from a mail order catalog and to open other credit accounts, which she used to buy
jewelry. Thus, Townsend's use of stolen information enabled her to establish credit
accounts, which constitute means of identification. See U.S.S.G. § 2B1.1 cmt. n.7(C)
(ii) (“A defendant obtains an individual’s name and address from a source and applies
for, obtains, and subsequently uses a credit card in that individual’s name. . . . [T]he
credit card is the other means of identification that has been obtained unlawfully.”)
Accordingly, the district court correctly applied the two-level sentence enhancement.

      The judgment is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-